DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 8/23/21 and 8/22/22 have been considered by the examiner.
Claim Objections
Claim3 is objected to because of the following informalities:  claim 3 depends on claim 3 instead of 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11099779. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11099779 contains every element of claims 1-20 of the instant application and as such anticipates claim 1-20 of the instant application.
Instant Application
U.S. Patent No. 11099779
1. An apparatus, comprising: a first memory device; a second memory device coupled to the first memory device; and a controller coupled to the first memory device and the second memory device, wherein the controller is configured to: receive a read command requesting data from the first memory device, wherein the read command includes a read identification (RID) number having a first portion that includes an address to identify a location of the data in the first memory device and a second portion having a unique identifier to identify the read command from other commands; transfer the data from the location in the first memory device to the second memory device in response to receiving the read command, wherein the controller transfers the second portion of the RID number including the unique identifier along with the data.  
1. An apparatus, comprising: a first memory device; a second memory device coupled to the first memory device; and a controller coupled to the first memory device and the second memory device, wherein the first memory device, the second memory device, and the controller are located on a dual in-line memory module (DIMM) and wherein the controller is configured to: receive a read command requesting data from the first memory device, wherein the read command includes a read identification (RID) number having a first portion that includes an address to identify a location of the data in the first memory device and a second portion having a unique identifier to identify the read command from other commands; and transfer the data from the location in the first memory device to the second memory device, via a buffer on the controller, in response to receiving the read command, wherein the controller transfers the data from the first memory device to the second memory device in an order that the controller finds the data associated with the read command in the first memory device at the address indicated by the first portion of the RID number and transfers the second portion of the RID number including the unique identifier along with the data.
2. The apparatus of claim 1, wherein the controller is configured to send a signal to a host indicating the data has been transferred from the location in the first memory device to the second memory device.
2. The apparatus of claim 1, wherein the controller is configured to send a signal to a host indicating the data has been transferred from the location in the first memory device to the second memory device.
3. The apparatus of claim 3, wherein the controller is further configured to receive another read command from the host requesting the data from the second memory device. 
3. The apparatus of claim 1, wherein the controller is further configured to receive another read command from the host requesting the data from the second memory device.
4. The apparatus of claim 3, wherein the controller is further configured to transfer the data from the second memory device to the host in response to receiving the other read command.  
4. The apparatus of claim 1, wherein the controller is further configured to transfer the data from the second memory device to the host in response to receiving the other read command.
5. The apparatus of claim 1, wherein the controller is further configured to receive a write operation to write modified data back to the location in the first memory device.
5. The apparatus of claim 1, wherein the controller is further configured to receive a write operation to write modified data back to the location in the first memory device.
6.The apparatus of claim 1, wherein the data requested in the read command is an amount of data corresponding to a block of data in the second memory device.
6. The apparatus of claim 1, wherein the data requested in the read command is an amount of data corresponding to a block of data in the second memory device.
7. The apparatus of claim 1, wherein the first memory device is a non-volatile memory (NVM) device and the second memory device is a volatile memory (VM) device.  
7. The apparatus of claim 1, wherein the first memory device is a non-volatile memory (NVM) device and the second memory device is a volatile memory (VM) device.
8. An apparatus, comprising: a first memory device; a second memory device coupled to the first memory device; and a controller coupled to the first memory device and the second memory device, wherein the controller is configured to: receive a first read command requesting data from the first memory device, wherein the first read command includes a read identification (RID) number having a first portion that identifies a location of the data in the first memory device and a second portion having a unique identifier to identify the first read command from other commands; transfer the data from the location in the first memory device to the second memory device in response receiving the read command, wherein the second portion of the RID number including the unique identifier is transferred along with the data; receive a second read command requesting a portion of the data from the second memory device; and transfer the data from the location in the first memory device to the second memory device in response receiving the read command.  
15. An apparatus, comprising: a first memory device; a second memory device coupled to the first memory device; and a controller coupled to the first memory device and the second memory device, wherein the first memory device, the second memory device, and the controller are located on a dual in-line memory module (DIMM) and wherein the controller is configured to: receive a first read command requesting data from the first memory device, wherein the first read command includes a read identification (RID) number having a first portion that identifies a location of the data in the first memory device and a second portion having a unique identifier to identify the first read command from other commands; transfer the data associated with the first read command from the location in the first memory device to the second memory device, via a buffer on the controller, in response to receiving the first read command, wherein the second portion of the RID number including the unique identifier is transferred along with the data; receive a second read command requesting a portion of the data from the second memory device; transfer the portion of the data associated with the second read command from the location in the second memory device to host in response to receiving the second read command; and respond to the first read command and the second read command in an order that the controller finds the data associated with the first read command and the second read command within the first memory device and the second memory device based on the first portion of the RID number.
9. The apparatus of claim 8, wherein the first read command is an XREAD command and the second read command is an SREAD command.
16. The apparatus of claim 15, wherein the first read command is an XREAD command and the second read command is an SREAD command.
10. The apparatus of claim 8, wherein the second read command includes an address with an offset for the portion of the data in the second memory device.  
17. The apparatus of claim 15, wherein the second read command includes an address with an offset for the portion of the data in the second memory device.
11. The apparatus of claim 8, wherein the controller is configured to write a modified portion of data to the second memory device and wherein the modified portion of data was modified by a host.
18. The apparatus of claim 15, wherein the controller is configured to write a modified portion of data to the second memory device and wherein the modified portion of data was modified by a host.
12. The apparatus of claim 8, wherein the controller is configured to transfer the modified portion of data from the second memory device to the first memory device.
19. The apparatus of claim 18, wherein the controller is configured to transfer the modified portion of data from the second memory device to the first memory device.
13. A method, comprising: receiving a read command requesting data from a first memory device, wherein the read command includes a read identification (RID) number that identifies a location of the data in the first memory device, wherein the read command includes a read identification (RID) number having a first portion that identifies a location of the data in the second memory device that has the data and a second portion having a unique identifier to identify the read command from other commands; and transferring the data from the location in the first memory device to a second memory device in response receiving the read command, wherein the second portion of the RID number including the unique identifier is transferred along with the data.
20. A method, comprising: receiving a read command from a first memory device requesting data from a second memory device, wherein the read command includes a read identification (RID) number having a first portion that identifies a location of the data in the second memory device that has the data and a second portion having a unique identifier to identify the read command from other commands and wherein the first memory device is a volatile memory device and the second memory device is a non-volatile memory device; and transferring the data from the location in the first memory device to the second memory device in response receiving the read command in an order a controller that finds the data associated with the read command within the first memory device based on the first portion of the RID number, wherein the second portion of the RID number including the unique identifier is transferred along with the data.
14. The method of claim 13, furthering including sending a signal to a host indicating the data has been transferred from the location in the first memory device to the second memory device.
21. The method of claim 20, furthering including sending a signal to a host indicating the data has been transferred from the location in the first memory device to the second memory device.
15. The method of claim 13, further including receiving another read command requesting the data from the second memory device and transferring the data in response to the other read command.  
22. The method of claim 20, further including receiving another read command requesting the data from the second memory device and transferring the data in response to the other read command.
16. The method of claim 13, wherein the RID number having a first portion that uniquely identifies the command and a second portion that identifies the location of the data in the first memory device.
23. The method of claim 20, wherein the RID number having a first portion that uniquely identifies the command and a second portion that identifies the location of the data in the first memory device.
17. The method of claim 13, wherein transferring the data from the location in the first memory device to the second memory device includes transferring data via a buffer in a controller.  
24. The method of claim 20, wherein transferring the data from the location in the first memory device to the second memory device includes transferring data via a buffer in a controller.
18. The method of claim 13, further including receiving a write command for data modified by the host.
27. The method of claim 25, further including receiving a write command for data modified by the host.
19. The method of claim 18, further including writing the modified data to the second memory device based at least in part on receiving the write command.
28. The method of claim 27, further including writing the modified data to the second memory device based at least in part on receiving the write command.
20. The method of claim 19, further including transferring the modified data from the second memory device to the first memory device based at least in part on receiving the write command.
29. The method of claim 27, further including transferring the modified data from the second memory device to the first memory device based at least in part on receiving the write command.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  by Kawaguchi et. al., U.S Patent Pub. No. 2015/0370484 (hereinafter Kawaguchi) in view of Okita et. al. U.S Patent Pub. No. 2014/0237170 (hereinafter Okita).
Regarding Claim 1, Kawaguchi teaches an apparatus, comprising: a first memory device; a second memory device coupled to the first memory device(Fig.1,2, 3 Para9 "a plurality of storage media to be connected and a storage controller that controls input/output of data to and from the storage media" para37-38, 57-58); and 
	a controller coupled to the first memory device and the second memory device, wherein the controller is configured to: receive a read command requesting data from the first memory device, wherein the read command includes a read identification (RID) number having a first portion that includes an address to identify a location of the data in the first memory device and a second portion having a unique identifier to identify the read command from other commands (Fig.1-3;7,8; Para3-4;9 "a logical volume to a host computer, and, upon receiving a first read command that is sent from the host computer and which designates a plurality of storage areas in the logical volume as a read destination, identifies the storage media that is actually storing the data written into the storage area and an address in the storage media for each of the storage areas in the logical volume that was designated as the read destination"Para39-40,59-60); transfer the data from the location in the first memory device to the second memory device in response to receiving the read command (Fig.1-3; para37-38 "during the staging of reading data from the storage media 5 into the cache area of the storage controller 4" Para43-44"When the storage controller 4 receives the read target data that was transferred from the storage media 5, the storage controller 4 sequentially stores that data in the cache area (SP7 A, SP7B).")
	However Kawaguchi fails to teach but Okita teaches wherein the controller transfers the second portion of the RID number including the unique identifier along with the data (Fig,3,5, 7; Para18,24-25 “The firmware 20 gives a TAG (tag), which is an identifier that differs at least among the read commands simultaneously entered to the reservation exchange table 50, with respect to the read command received from the initiator 1 through the command I/F 4” Para 30-31 Tag is transferred with data).
	Kawaguchi and Okita are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kawaguchi, and incorporating the data transfer method, as taught by Okita.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Okita (Para3-4, 18)..
Regarding Claim 2, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the controller is configured to send a signal to a host indicating the data has been transferred from the location in the first memory device to the second memory device (Fig.2, 3 Para9 "The storage controller transfers, to the host computer, the data that was read from each of the addresses designated in the second read command and sent from each of the storage media that sent the second read command."Para39-40).  
Regarding Claim 3, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the controller is further configured to receive another read command from the host requesting the data from the second memory device (Fig.1, 3 Para37-38, 59-60).
Regarding Claim 4, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the controller is further configured to transfer the data from the second memory device to the host in response to receiving the other read command (Fig.1, 3, Para9, 39-40).
Regarding Claim 5, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the controller is further configured to receive a write operation to write modified data back to the location in the first memory device (Fig.2, 3 Para44-46, 60 "when the storage media 5 receives a Write Scatter command, a parameter list and write target data from the storage controller 4, the storage media 5 stores the corresponding write-target data in the respective storage areas that are designated in that parameter list").
Regarding Claim 6, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the data requested in the read command is an amount of data corresponding to a block of data in the second memory device (Fig.7, 8; Para3-4 "data length designated in the parameter list" Para83-86 "the 8th to 11th bytes of the Scatter-Gather command store the total value of the data lengths of the respective data to be read/ written based on the Scatter-Gather command").
Regarding Claim 7, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the first memory device is a non-volatile memory (NVM) device and the second memory device is a volatile memory (VM) device (Fig.3 Para58, 62-63)
Regarding Claim 8, Kawaguchi teaches an apparatus, comprising: a number of first memory devices; a number of second memory devices coupled to the number of first memory devices; and a controller coupled to the number of first memory devices and the number of second memory devices(Fig.1,2, 3 Para9 "a plurality of storage media to be connected and a storage controller that controls input/output of data to and from the storage media" para37-38, 57-58), wherein the controller is configured to: 
	receive a first read command requesting data from the first memory device, wherein the first read command includes a read identification (RID) number having a first portion that identifies a location of the data in the first memory device and a second portion having a unique identifier to identify the first read command from other commands (Fig.1-3;7,8; Para3-4;9 "a logical volume to a host computer, and, upon receiving a first read command that is sent from the host computer and which designates a plurality of storage areas in the logical volume as a read destination, identifies the storage media that is actually storing the data written into the storage area and an address in the storage media for each of the storage areas in the logical volume that was designated as the read destination"Para39-40,59-60); 
transfer the data from the location in the first memory device to the second memory device in response receiving the read command (Fig.1-3; para37-38 "during the staging of reading data from the storage media 5 into the cache area of the storage controller 4" Para43-44"When the storage controller 4 receives the read target data that was transferred from the storage media 5, the storage controller 4 sequentially stores that data in the cache area (SP7 A, SP7B)."); and 
receive a second read command requesting a portion of the data from the second memory device; and transfer the data from the location in the first memory device to the second memory device in response receiving the read command (Fig.2, 3 Para9 "The storage controller transfers, to the host computer, the data that was read from each of the addresses designated in the second read command and sent from each of the storage media that sent the second read command."Para39-40).
However Kawaguchi fails to teach but Okita teaches wherein the second portion of the RID number including the unique identifier is transferred along with the data (Fig,3,5, 7; Para18,24-25 “The firmware 20 gives a TAG (tag), which is an identifier that differs at least among the read commands simultaneously entered to the reservation exchange table 50, with respect to the read command received from the initiator 1 through the command I/F 4” Para 30-31 Tag is transferred with data).
	Kawaguchi and Okita are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kawaguchi, and incorporating the data transfer method, as taught by Okita.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Okita (Para3-4, 18).).
Regarding Claim 9, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the first read command is an XREAD command and the second read command is an SREAD command (Fig.1-3; 7, 8; Para3-4; 9, 43-46 read corresponds to Xread and SRead).  
Regarding Claim 10, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the second read command includes an address with an offset for the portion of the data in the second memory device (Fig.11, 20 para161-163 "the read processing program 35 calculates the offset from the initial LBA of the page PG to which belongs the LBA in the virtual volume WOL that was designated as the initial LBA of the read destination of data in the selected LBA range descriptor")
Regarding Claim 11, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the controller is configured to write a modified portion of data to the second memory device and wherein the modified portion of data was modified by a host (Fig.2, 3 Para44-46, 60).
Regarding Claim 12, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein the controller is configured to transfer the modified portion of data from the second memory device to the first memory device. (Fig.2, 3 Para44-46, 60).
Regarding Claim 13-16, 18-20, the combination of Kawaguchi and Okita teaches these claims according to the reasoning set forth in claim 1-12.
Regarding Claim 17, the combination of Kawaguchi and Okita teaches all the limitations of the base claims as outlined above.
Further, Kawaguchi teaches wherein transferring the data from the location in the first memory device to the second memory device includes transferring data via a buffer in a controller (Fig.3, 5;Para 40-43 "When the storage controller 4 receives the read target data that was transferred from the storage media 5, the storage controller 4 sequentially stores that data in the cache area (SP7 A, SP7B)." cache corresponds to buffer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIMA MATIN/             Primary Examiner, Art Unit 2135